Citation Nr: 0514064	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a heart disorder 
manifested by supraventricular tachycardia and atrial 
fibrillation, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1987 to November 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The veteran's claim was remanded by the Board for further 
development in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the instant case, the veteran maintains that he is 
entitled to a rating in excess of 30 percent for his heart 
disorder manifested by supraventricular tachycardia and 
atrial fibrillation.  In January 2005, the veteran requested 
that the RO put his claim on hold until he could submit 
additional lay statement evidence in support of his claim.  
Two lay statements were received in support of the veteran's 
claim in February 2005.  One was from a coworker who stated 
that the veteran's atrial fibrillation episodes interfered 
with his work performance.  The RO did not review this 
evidence and issue a supplemental statement of the case prior 
to returning the veteran's claims file to the Board.  The 
veteran did not waive his right to have this evidence 
considered initially by the RO prior to Board review.  The 
appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless such 
consideration is waived in writing.  Not only has the veteran 
not waived RO review of this evidence, but his 
representative, in an April 2005 Informal Hearing 
Presentation, has pointed out this defect.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO should readjudicate the veteran's 
claim considering all the evidence of 
record, including the February 2005 lay 
statements.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted 
since the November 2004 supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



